Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-11 and 14-20 are pending and under examination in this office action.
Response to Amendment and argument

The rejection of Claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn based on Applicant’s amendment to the claim.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Limei (CN 101332160, Applicant’s IDS) in view of Schwatz (CA 2407757) and Holtzinger et al. (the formulation can be with or without presevative, Applicant’s IDS) and further in view of Keys (US 5686023) and Ogura et al. (US 9018152) and Pesaro et al. (EP 2,606725).
 With regards to instant claim 1, Limei teaches a liquid bath gel (see translation  under technical field) comprising sodium lauryl sulfate (i.e., an ionic surfactant, as required by instant claim 1, and 3, see claim 1), a cocamidopropyl betaine (see abstract (as required by instant claim 1 and 4) at a concentration from 5-10% (see summary of invention, as required by instant claims 4 and 16-18) wherein the pH is from 5.5-7 (as required by instant claims 1, 8 and 20) for cleansing,( see abstract, as required by instant claim 9) to the skin (see abstract, as required by instant claim 10) wherein the 
However, Limei fails to teach to recite 2-methyl-1,3-propanediol.
 Schwatz teaches a stable liquid formulation that may comprise an anionic, and amphotheric surfactant or a blend thereof(see pg 4, lines 24+) a diol compound (i.e., 2-methyl-1,3-propanediol. It should be noted that the formulation comprises no preservatives. Per teaching and as further claims by instant claim 7, the inclusion of 2-methyl-1,3-propanediolstabilizes the monophasic aqueous formulation against E.Coli, Candida albicans and Aspergillus Brasiliensis, as identical product will have the same characteristics see as stated in the MPEP 2112.01 "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical
processes, a prima facie case of either anticipation or obviousness has been established.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO
shows a sound basis for believing that the products of the applicant and the prior art are
the same, the applicant has the burden of showing that they are not."
Holtzinger et al. teach an aqueous cosmetic formulation comprising 2-methyl 1,3 propanediol at a concentration from 0.5-15% (see claim 1) and sodium laurate as the 
Keys teaches a stable monophasic liquid composition comprising anionic and amphotheric agents (see abstract), a preservative (see Example) and pH agents for adjusting the pH. Which is within the purview of the skilled artisan
Ogura teaches a liquid detergent comprising an anionic surfactant from 1-15%(see abstract, as required by instant claims 1 and 2) such as alkyl sulfate (see col. 7, lines 44+), amphoteric surfactant (see co0l. 14, lines 12+) such as alkyl-betaine as required) and teaches that conventional preservatives and antibacterial agents, and are well known as components that can be added to liquid detergent compositions.
It would have been obvious to one of ordinary skill in the art to expand the teachings of the cited prior art to result in the instant claimed invention and formulate the instant formulation comprising 2-methyl -1,3-propanediol to the cosmetic formulation based on the Holtzinger 2-methyl 1,3-propanediol as discussed supra.  

Applicant’s argument in lieu of the above is moot. 
No claims are allowed. 
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        03/15/22